Citation Nr: 1220129	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  06-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a higher initial rating for right olecranon epicondylitis, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for a chronic sinus disability with headaches, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007, September 2008, and March 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues of entitlement to service connection for hearing loss and tinnitus were remanded in November 2010 for further development.  

The Board also remanded the issue of entitlement to a total disability rating based on unemployability (TDIU).  The RO issued a February 2011 rating decision in which it granted a TDIU effective November 21, 2009.  This constitutes a full grant of the claim.  Consequently, the issue is not before the Board.  

With regards to the remaining issues, a notice of disagreement was received in July 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in March 2010. 

The Veteran presented testimony at a Board hearing in July 2010.  A transcript of the hearing is associated with the Veteran's claims folder.  However, the Board notes that the testimony was limited to issues that are not decided by the Board at this time.   

The issues of entitlement to service connection for hearing loss, tinnitus, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sinus disability with headaches is not manifested by one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; or migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  

2.  The Veteran's right olecranon epicondylitis is not manifested by flexion of the forearm limited to 90 degrees or extension of the forearm limited to 75 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected sinus disability with headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 6502, 6513, 8100 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right olecranon epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5206-5207 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated May 2008.  

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the May 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claims.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in October 2008 and December 2010, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected sinus disability and right olecranon epicondylitis warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, in the case of the Veteran's right olecranon epicondylitis claim, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).


Sinus disability
The Veteran's service-connected sinus disability and headaches have been rated by the RO under the provisions of Diagnostic Code 6513.  Under this regulatory provision, a noncompensable (0 percent) rating is warranted for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Additionally, the Board notes that Diagnostic Code 8100 (regarding migraine headaches) states that a rating of a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a noncompensable rating is warranted for less frequent attacks.

Finally, the Board notes that although the evidence does not reflect a deviated septum, the Veteran's disability could be rated analogous to a deviated septum, in which Diagnostic Code 6502 would apply.  Under this regulatory provision, a 10 percent rating is warranted when there is a 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  

The Veteran underwent a VA examination in December 2007.  He stated that for the past 20 years, he has experienced chronic nasal congestion and post nasal discharge that occurs perennially.  He also complained of shortness of breath, hoarseness, and chronic sore throat.  He reported that in the morning, he experiences a cough productive of green sputum.  He also complained of sinus headaches that occur once per week, and which require antibiotics.  

The Veteran also reported that he has episodes of sinusitis approximately 50 times per week, and that each episode lasts approximately one week.  He also reported that he is incapacitated as often as once per month (with each incident lasting for two days).  He reported that antibiotic treatment lasting 4-6 weeks is required for his sinusitis.  He complained of interference with breathing through his nose, as well as purulent discharge.  Current treatment consisted of Allegra-D.  He reported having taken it for three years with poor response.  

Upon examination, the right nostril was 50 percent obstructed; and the left nostril was 25 percent obstructed.  The examination did not reveal a deviated septum, loss of part of the nose, obvious disfigurement, or nasal polyps.  There was rhinitis present.  The examiner believed it to be allergic in nature because the nasal mucosa was dusky and edematous.  Examination showed sinusitis present at maxillary sinuses with tenderness.  There was no purulent discharge noted.  Sinus x-rays were within normal limits.  The examiner changed the Veteran's diagnosis from chronic sinus condition to allergic rhinitis with chronic sinusitis.  The examiner opined that Veteran is only disabled during attacks of sinusitis which require bedrest and antibiotics for two days per month.   

Outpatient treatment reports reflect that in October 2008, the Veteran sought treatment for sinus pressure and sneezing of one week's duration.  He was diagnosed with a sinus infection and prescribed amoxicillin.  The Board notes that an October 2009 treatment report still lists amoxicillin as an active medication.  

The Veteran underwent another VA examination in December 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported rhinorrhea (runny nose).  He reported 2 non-incapacitating episodes of sinusitis, and zero incapacitating episodes of sinusitis in the past year.  The nose and sinus examinations yielded normal findings.  There were no polyps or obstructions.  Nasal vestibule, turbinates, and septum were all normal.  

In order to warrant a compensable rating, the Veteran's disability must be manifested by one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; or migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  

Weighing in the Veteran's favor is the fact that since October 2008, it appears that his sinus disability is being treated continuously with antibiotics (amoxicillin).  However, the treatment records fail to reflect any incapacitating episodes (episodes that required bed rest and treatment by a physician).  Furthermore, at the Veteran's most recent examination, he specifically denied having any incapacitating episodes over the past 12 months.  With regards to non-incapacitating episodes, the Board acknowledges that non-incapacitating episodes might not be reflected in the outpatient treatment records because the Veteran may have decided not to seek treatment for them.  However, at his December 2010 VA examination, he specifically reported only two non-incapacitating episodes within the past year.  Consequently, the Board finds that the preponderance of the evidence weighs against the claim.

The Board acknowledges the lay statements submitted by the Veteran.  The Veteran and his spouse have each stated that the Veteran missed a lot of work and had to use sick leave as a result of sinus headaches.  The Board also recognizes that the evidence reflects that he was forced to retire from work in 2009 (as a result of many disabilities, for which the Veteran is receiving a TDIU).  Finally, the Board notes that the Veteran has reported incapacitating episodes.  However, the episodes that the Veteran deemed incapacitating were not accompanied by treatment by a physician (as required by the rating criteria).  Consequently, the Board finds that the preponderance of the evidence weighs against the claim for a compensable rating.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for a sinus disability with headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right olecranon epicondylitis (right elbow)
The Veteran's service-connected right olecranon epicondylitis has been rated by the RO under the provisions of Diagnostic Code 5206.  Under this regulatory provision, flexion of the forearm limited to 110 degrees is rated as noncompensable (0 percent) disabling for the major side and noncompensable (0 percent) disabling for the minor side; flexion of the forearm limited to 100 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side; flexion of the forearm limited to 90 degrees is rated 20 percent for the major side and 20 percent for the minor side; flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Additionally, under the provisions of Diagnostic Code 5207, extension of the forearm limited to 45 degrees is rated as noncompensable (0 percent) disabling for the major side and noncompensable (0 percent) disabling for the minor side; extension of the forearm limited to 60 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side; extension of the forearm limited to 75 degrees is rated 20 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 90 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side; extension of the forearm limited to 100 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and extension of the forearm limited to 110 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in October 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, dislocation, and pain.  The Veteran described the pain as crushing, aching, and sharp.  He deemed the severity of it to be a 7/10.  Pain was elicited by physical activity; and it was relieved by Vicodin.  He was able to function well with medication; but he still experienced pain.  He reported trouble sleeping, and trouble in his job as a boiler tech.  

Upon examination, the examiner noted that the Veteran is right hand dominant.  Examination of the right radius and ulna revealed normal findings.  The right elbow was tender.  There were no findings of edema, effusion, weakness, redness, heat, or guarding of movement.  There was no subluxation.  The Veteran exhibited full range of motion.  The joint function was additionally limited by pain following repetitive use.  The examiner noted that pain had a major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation of motion.  Neurological examination of the upper extremities was normal.  Right elbow x-ray findings were within normal limits.  The examiner diagnosed the Veteran with bilateral olecranon epicondylitis.  

The Veteran underwent another VA examination in December 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that the course of the disability has been stable since its onset; that he is treated with medication; and that his response to treatment has been good.  He complained of pain, stiffness, deformity, and limited motion.  He denied flare-ups of the joint disease.  

Upon examination, there was no joint swelling, effusion, tenderness, laxity, arthritis, or ankylosis.  The Veteran was able to achieve active flexion from 0-130 degrees; active supination from 0-75 degrees; and active pronation from 0-75 degrees.  There was objective evidence of pain on range of motion; however, range of motion was not additionally limited by pain after three repetitions.  The disability results in decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength, and upper extremity pain.  

In order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by flexion of the forearm limited to 90 degrees or extension of the forearm limited to 75 degrees.  The Veteran's range of motion has not shown to have been so limited.  At his October 2008 examination, he had full range of motion (145 degrees of flexion, and extension to 0 degrees).  At his December 2010 examination, he achieved flexion to 130 degrees and extension to 0 degrees.  

In regards to DeLuca criteria, the Veteran stated at his December 2010 examination, that there are no flare-ups of the disability; and the December 2010 VA examiner stated that range of motion was not additionally limited by pain after three repetitions.  There is no medical evidence to show that there is any additional loss of motion of the right elbow due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.
 
In the absence of a greater degree of limited motion, the Board finds that a preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for right olecranon epicondylitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's sinus/headache and right elbow symptoms squarely match the type and degree of the examples set forth under the criteria for the current 0 and 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Increased ratings for a sinus disability with headaches, and for right olecranon epicondylitis, are not warranted.  To this extent, the appeal is denied.


REMAND

Sleep apnea
The Veteran contends that his sleep apnea began during service (specifically, in the early 1990s).  The service treatment records fail to contain any findings attributed to sleep apnea.  However, the Board notes that sleep apnea can exist for long periods of time prior to being diagnosed, largely because the person simply sleeps through the symptoms and is unaware that he/she has stoppages of breathing.  

In this case, the Veteran's claim is only supported by his own statements, and the statements of his wife.  She claims that, beginning in the 1990s, she has frequently observed the Veteran stop breathing while he is sleeping.  She also stated that she has had to nudge him awake.  She also stated that she told the Veteran to seek treatment; but that the Veteran thought it was no big deal.  Consequently, the Veteran did not seek treatment, and sleep apnea was not diagnosed until 2008 (13 years after service). 

However, the Board notes that sleep apnea can also be associated with sinusitis inasmuch as the sinus condition can cause obstruction of the airways.  Since the Veteran is service connected for a sinus disability, the Board finds that a medical opinion regarding secondary service connection is also warranted.   

Hearing loss and tinnitus
In its November 2010 remand, the Board instructed the RO to schedule the Veteran for an audiologic examination for the purpose of determining the nature, extent, and etiology of any existing ear disability (specifically hearing loss and tinnitus).  Following the VA examination, the RO was to readjudicate the issues.  The Board notes that the RO scheduled the Veteran for an audiologic examination that took place in February 2011.  However, the Board notes that the examination report is inadequate in that it fails to contain the required nexus opinion.  Moreover, the RO never readjudicated the claims.  The Board finds that the RO did not adequately comply with the remand instructions.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's sleep apnea.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran (his lay statements constitute evidence that must be considered); the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected sinus disability.  

2.  The Veteran should be scheduled for a VA audiological examination to determine the nature and etiology of any diagnosed ear disorder, specifically hearing loss and tinnitus, and the examiner is asked to state whether it is at least as likely or not that any bilateral hearing loss or tinnitus diagnosed is etiologically related to service. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

3.  The AMC should then re-adjudicate the issues of entitlement to service connection for hearing loss, tinnitus, and sleep apnea.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


